J)ISMISS; Opinion tiled     October    10, 2012




                                                  In The
                                      Iniirt uf \ppca1i
                          FifIii   ijitrjrt       uf exa at Jat1a
                                        No. 05-i 2-00522-CV


           THON’IAS V. MILLER D/B/A MILLER HOUSE MOVERS, Appellant

                                                   V.

              TEXAS STAR BANK, ROBERT H. HYNDS, TOHNIE HYNDS,
                         AND .1. DON CORDON, Appellees


                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-04997-2009


                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        By letter dated August 27. 2() 12. the Court questioned its jurisdiction over the appeal because

it appeared the notice of appeal was untimely. We directed appellant to file a jurisdictional brief

explaining how we have jurisdiction and gave appellees an opportunity to respond. Appellant filed

a jurisdictional brief and appellees filed a response.

        Unless a timely post-judgment motion is filed to extend the appellate timetables, a notice of

appeal is due thirty days after the judgment is signed. See TEx. R. App. P. 261. Without a timely

filed notice of appeal, this Court lacks jurisdiction. See TEx. R. App. P. 25.1(b). When a party

adversely affected by the judgment does not receive notice within twenty days of judgment. the
period for tiling the appeal begins to run from the date the part received notice. provided no more

than ninety days have elapsed since the date the judgment was signed. See TEX. R. App. P. 4.2(a)(1).

 lo benefit from this notice rule, the party seeking relief from the judgment must prove in the trial

court, on sworn motion, the dale of notice. See IEX. R. Civ. P. 306a(5) Tix. R. App. P. 4.2. For

UO5CS         ol appellate jurisdiction, the trial court must sign a written order specifying the date when

the party or the party’s attorney first learned of the judgment. See TEx. R. APP. P. 4.2(c).

           The trial jude signed the order ofdismissal on January 31. 2012.1 In his jurisdictional brieI

appellant contends that he did not get notice ofthe order of dismissal until April 18. 2012. Appellant

did not file a 306a motion in the trial court nor did he obtain a ruling from the trial court specifying

the date when he first learned of the judgment. For these reasons, appellant cannot rely on the

additional time allotted h rule 4.2 of the rules of appellate procedure. See TEx. R. Api. P. 4.2(a)-(c).

           Appellant did not tile a post-judgment motion that extended the appellate timetables.

Accordingly, the notice of appeal was due on March 1, 2012. See TEx. R. App. P. 26.1. Appellant

filed a notice of appeal on April 1 8. 2012. Because appellant did not file a timely notice of appeal.

this Court lacks jurisdiction. We dismiss the appeal. See TEx. R. App.                                   ,
                                                                                                             42.3(a).

                                                                                                                   /
                                                                                             a—                I
                                                                                                          /7

                                                                             CAROLYNWRIGHT
                                                                             ChIEF JUS1 ICE

1
0
2 522F.P05




    ‘We note that the dockctsheet reflects the order of dismissal was signed on Februai’ 20, 2012. However, a written order controls overadocket
entr See Guyos v. (htyot, 3 5.W.Sd 243. 247 (Tex. App—Fort Worth 1999, no pet.).
                                  uurt nf AtTp1tl!
                        .Fift1i Ji!5trict uf Lixw it Outt

                                        JUDGMENT
TI IOMAS V. MILLER D/B/A MILLER                      Appeal from the 4 16th Judicial District Court
I lOUSE MOVERS. Appellant                            of Collin County. Texas. (Tr.Ct.No. 416—
                                                     04997-2009).
No. 05-12-00522-CV            V                      Opinion delivered by Chief Justice Wright,
                                                     Just ices Francis and Lang lvi icr s,-




TEXAS STAR BANK, ROBERT 1-I. HYNDS,                  participating.
TOHNIE IIYNDS, AND J. DON GORDON.
Appellees

       Based on the Court’s opinion of this date, the appeal is DiSMISSED.

       It is ORDERED that appellees, Texas Star Bank, Robert H. Hynds. Tohnie 1-lynds, and J.
Don Gordon. recover their costs of the appeal from appellant. Thomas V. Miller d/b/a Miller I louse
Movers.


Judgment entered October 10, 2012.




                                                     ( \R()I.N. \VRI(lll
                                                     (‘I Ill 1 ii S I 1(1